UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission File Number: 000-52964 QUAINT OAK BANCORP, INC. (Exact name of small business issuer as specified in its charter) Pennsylvania 35-2293957 (State or other jurisdiction of (IRS Employer Identification No.) incorporation or organization) 607 Lakeside Drive, Southampton, Pennsylvania 18966 (Address of principal executive offices) (215) 364-4059 (Issuer’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes oNo x APPLICABLE ONLY TO CORPORATE ISSUERS State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date:As of October 31, 2007, 1,388,625 shares of the Issuer's common stock were issued and outstanding. Transitional Small Business Disclosure Format:Yes oNo x INDEX Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements (Unaudited) 1 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3: Controls and Procedures 16 PART II - OTHER INFORMATION Item 1: Legal Proceedings 17 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3: Defaults upon Senior Securities 18 Item 4: Submission of Matters to a Vote of Security Holders 18 Item 5: Other information 18 Item 6: Exhibits 18 SIGNATURES PART I ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS Quaint Oak Bancorp, Inc. Consolidated Balance Sheets (Unaudited) At September 30, At December 31, 2007 2006 ASSETS (In thousands) Cash and cash equivalents $ 12,685 $ 4,197 Investment in interest-earning time deposits 1,816 1,711 Investment securities held to maturity (fair value of $1,003) 1,004 - Investment in Federal Home Loan Bank stock 232 263 Loans receivable, net of allowance for loan losses September 30, 2007: $606; December 31, 2006: $575 56,589 54,553 Premises and equipment, net 52 46 Accrued interest receivable and other assets 502 436 Total Assets $ 72,880 $ 61,206 LIABILITIES AND STOCKHOLDERS' EQUITY LIABILITIES Deposits, interest-bearing $ 54,318 $ 55,750 Advances from borrowers for taxes and insurance 345 587 Accrued interest payable and other liabilities 289 132 Total Liabilities 54,952 56,469 Commitments and contingencies - - STOCKHOLDERS' EQUITY Preferred stock – $0.01 par value, 1,000,000 shares authorized; none issued or outstanding - - Common stock – $0.01 par value; 9,000,000 shares authorized; 1,388,625 issued and outstanding at September 30, 2007, and none issued or outstanding at December 31, 2006 14 - Additional paid-in capital 13,337 - Retained earnings 5,091 4,737 Unallocated common stock held by Employee Stock Ownership Plan (ESOP) (514 ) - Total Stockholders' Equity 17,928 4,737 Total Liabilities and Stockholders’ Equity $ 72,880 $ 61,206 See accompanying notes to consolidated financial statements. 1 Quaint Oak Bancorp, Inc. Consolidated Statements of Income (Unaudited) For the Three Months Ended For the Nine Months Ended September 30, September 30, 2007 2006 2007 2006 Interest Income (In thousands, except per share data) Loans receivable, including fees $ 999 $ 979 $ 2,875 $ 2,805 Short-term investments and investment securities held tomaturity 192 27 335 90 Dividends 4 4 11 10 Total Interest Income 1,195 1,010 3,221 2,905 Interest Expense Deposits 586 536 1,767 1,464 Short-term borrowings 11 49 Total Interest Expense 586 547 1,767 1,513 Net Interest Income 609 463 1,454 1,392 Provision for Loan Losses 14 36 32 108 Net Interest Income after Provision for Loan Losses 595 427 1,422 1,284 Non-Interest Income – Fees and service charges 9 7 26 18 Non-Interest Expense Salaries 174 107 507 317 Directors' fees and expenses 44 36 124 105 Occupancy and equipment 19 14 58 39 Professional fees 26 11 69 32 Other 44 36 112 103 Total Non-Interest Expense 307 204 870 596 Income before Income Taxes 297 230 578 706 Income Taxes 115 89 224 273 Net Income $ 182 $ 141 $ 354 $ 433 Earnings per share - basic $ 0.14 NA $ 0.14 NA See accompanying notes to consolidated financial statements. 2 Quaint Oak Bancorp, Inc. Consolidated Statements of Changes in Stockholders' Equity (Unaudited) Nine Months Ended September 30, 2007 and 2006 (In thousands, except per share data) Common Stock Additional Paid-in Capital Unallocated Common Stock Held by ESOP Retained Earnings Total Stockholders’ Equity BALANCE – DECEMBER 31, 2006 $ - $ - $ - $ 4,737 $ 4,737 Net Income - - - 354 354 Issuance of 1,388,625 shares of common stock at $10 per share, net 14 13,337 - - 13,351 of offering costs of $535 Common stock acquired by ESOP - - (514 ) - (514 ) BALANCE – SEPTEMBER 30, 2007 $ 14 $ 13,337 $ (514 ) $ 5,091 $ 17,928 3 Quaint Oak Bancorp, Inc. Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended September 30, 2007 2006 Cash Flows from Operating Activities (In thousands) Net Income $ 354 $ 433 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 32 108 Depreciation expense 11 8 Amortization of deferred loan fees and costs 7 (20 ) Increase in accrued interest receivable and other assets (66 ) (82 ) Increase (decrease) in accrued interest payable and other liabilities 157 (25 ) Net Cash Provided by Operating Activities 495 422 Cash Flows from Investing Activities Net (increase) decrease in investment in interest-earning time deposits (105 ) 514 Purchase of investment securities held to maturity (1,004 ) - Purchase of property and equipment (17 ) (17 ) Net decrease (increase) in Federal Home Loan Bank stock 31 (5 ) Net increase in loans receivable (2,075 ) (3,795 ) Net Cash Used in Investing Activities (3,170 ) (3,303 ) Cash Flows from Financing Activities Net (decrease) increase in deposits (1,432 ) 3,184 Decrease in short-term borrowings - (500 ) Proceeds from issuance of common stock, net 13,351 - Acquisition of shares for ESOP (514 ) - Decrease in advances from borrowers for taxes and insurance (242 ) (199 ) Net Cash Provided by Financing Activities 11,163 2,485 Net Increase (Decrease) in Cash and Cash Equivalents 8,488 (396 ) Cash and Cash Equivalents - Beginning 4,197 1,791 Cash and Cash Equivalents – Ending $ 12,685 $ 1,395 Supplementary Cash Flows Information Income taxes paid $ 296 $ 334 Interest paid $ 1,756 $ 1,436 See accompanying notes to consolidated financial statements. 4 Quaint Oak Bancorp, Inc. Notes to Unaudited Consolidated Financial Statements Note 1 –Basis of Presentation On July 3, 2007, Quaint Oak Savings Bank completed its conversion from a Pennsylvania chartered mutual savings bank to a Pennsylvania chartered stock savings bank and changed its name to Quaint Oak Bank (“Bank”).In connection with the conversion Quaint Oak Bank formed Quaint Oak Bancorp, Inc., a Pennsylvania chartered corporation (the "Company" or "Quaint Oak Bancorp"), which offered and sold 1,388,625 shares of its common stock at a price of $10.00 per share to eligible depositors of the Bank.Upon completion of the conversion and the offering, all of Quaint Oak Bank's stock is owned by Quaint Oak Bancorp, and all of Quaint Oak Bancorp's stock is, in turn, owned by the public.The Company sold 1,388,625 shares of its common stock, raising $13,886,250 of gross proceeds.Costs incurred in connection with the conversion and offering totaled $535,000 and were recorded as a reduction of the proceeds from the entire offering.The Company invested approximately $7.1 million of the net proceeds in Quaint Oak Bank.All remaining proceeds were retained by Quaint Oak Bancorp for future capital needs.The consolidated financial statements include the accounts of the Company and its wholly owned subsidiary, Quaint Oak Bank.All significant intercompany balances and transactions have been eliminated. Prior to conversion, Quaint Oak Savings Bank (the "Bank") operated under a state bank charter as a mutual savings bank.Upon completion of the conversion and the offering, the Bank changed its name to Quaint Oak Bank and began to operate as a stock savings bank. The Bank is subject to regulation of the Pennsylvania Department of Banking and the Federal Deposit Insurance Corporation.Pursuant to the Bank’s election under Section 10(l) of the Home Owners’ Loan Act, the Company is a savings and loan holding company regulated by the Office of Thrift Supervision.The area served by the Bank is principally Bucks County, Pennsylvania.The principal deposit products offered by the Bank are passbook savings accounts, statement savings accounts, and certificates of deposit.Loan products offered are fixed and adjustable rate mortgages, home equity loans, and lines of credit. The accompanying consolidated financial statements have been prepared in conformity with accounting principles generally accepted in the UnitedState of America (GAAP) for interim information and with the instructions to Form 10-QSB.Accordingly, they do not include all the information and footnotes required by GAAP for complete financial statements. The foregoing consolidated financial statements are unaudited; but in the opinion of management include all adjustments (consisting only of normal recurring adjustments) necessary for a fair presentation thereof.The balances as of December 31, 2006 have been derived from the audited financial statements.These financial statements should be read in conjunction with the financial statements and notes thereto included in Quaint Oak Savings Bank’s 2006 Financial Statements included in Quaint Oak Bancorp, Inc.’s Registration Statement on Form SB-2, as amended.The results of operations for the three months and nine months ended September 30, 2007 are not necessarily indicative of the results that may be expected for the full year. Note 2 – Earnings per Share Basic earnings per share for the three and nine months ended September 30, 2007 has been calculated based on net income of $182,000 from July 3, 2007 to September 30, 2007 (the period during which the common stock was outstanding) and 1,344,018 weighted average common shares outstanding from July 3, 2007 to September 30, 2007.The number of shares outstanding for this calculation excludes unallocated ESOP shares.Because the initial public offering was completed on July 3, 2007, per share results for the three and nine months ended September 30, 2006 would not be meaningful. 5 Note 3 – Recent Accounting Pronouncements In February 2006, the Financial Accounting Standards Board (FASB) issued Statement No. 155, “Accounting for Certain Hybrid Financial Instruments”.Statement No. 155 amends FASB Statement No. 133 and FASB Statement No. 140, and improves the financial reporting of certain hybrid financial instruments by requiring more consistent accounting that eliminates exemptions and provides a means to simplify the accounting for these instruments.Specifically, Statement No. 155 allows financial instruments that have embedded derivatives to be accounted for as a whole (eliminating the need to bifurcate the derivative from its host) if the holder elects to account for the whole instrument on a fair value basis.Statement No. 155 is effective for all financial instruments acquired or issued after the beginning of an entity’s first fiscal year that begins after September 15, 2006.The
